Citation Nr: 0902058	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
August 30, 2002, for hidradenitis suppurativa (previously 
rated as recurrent cystic cellulitis).

2.  Entitlement to a rating in excess of 60 percent from 
August 30, 2002, for hidradenitis suppurativa (previously 
rated as recurrent cystic cellulitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection and 
assigned a 30 percent disability rating for recurrent cystic 
cellulitis, effective December 11, 2001.  The veteran 
appealed that decision with respect to the 30 percent rating.  
In August 2005, the veteran testified at a Travel Board 
hearing before the undersigned.  In February 2006, the Board 
remanded this case.  

In a February 2007 rating decision, the veteran's cystic 
cellulitis was increased to 50 percent effective December 
2001, and 60 percent effective August 30, 2002.  With regard 
to the veteran's cystic cellulitis, even though the 
disability rating was increased, the United States Court of 
Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of a higher rating 
remains in appellate status.  

In addition, separate service connection was granted for a 
left axilla surgical scar and right axilla surgical scars, 
from December 2001, rated as 20 and 10 percent, respectively.  
In addition, separate service connection was granted for 
post-surgical scarring of the rectum and a 10 percent rating 
was granted effective December 2001.  

In a July 2008 rating decision, the RO recharacterized the 
veteran's skin disorder as hidradenitis suppurativa and 
granted service connection for right arm loss of motion and 
assigned a non-compensable rating effective April 2006.  The 
accompanying coded rating sheet indicated that service 
connection was in effect for the following:  hidradenitis 
suppurativa (previously rated as recurrent cystic 
cellulitis), assigned a 50 percent rating prior to August 30, 
2002, and a 60 percent rating from August 30, 2002; residuals 
of left axilla surgical scar, assigned a 20 percent rating; 
residuals of right axilla scars with painful limitation of 
motion of the right arm, assigned 10 percent rating prior to 
June 22, 2007, and a 20 percent rating from June 22, 2007; 
post-surgical scarring of the rectum, assigned a 10 percent 
rating; scar of the right inner thigh associated with 
hidradenitis suppurativa (previously rated as recurrent 
cystic cellulitis), assigned a 10 percent rating; right arm 
loss of motion associated with residuals of right axilla 
scars with painful limitation of motion of the right arm, 
assigned a noncompensable evaluation; bipolar disorder with 
psychosis and mood disorder associated with hidradenitis 
suppurativa (previously rated as recurrent cystic 
cellulitis), assigned a noncompensable evaluation; and scar, 
left gluteal fold associated with hidradenitis suppurativa 
(previously rated as recurrent cystic cellulitis), assigned a 
noncompensable evaluation.  

As noted, the RO has granted separate service connection for 
disabilities as set forth above, including the left 
axilla/arm, right axilla/arm, and rectum.  The RO should make 
clear to the veteran that he may separately appeal these 
ratings and provide him a reasonable period to do so.  In 
addition, the regulations pertaining to the evaluation of the 
skin were amended, effective October 23, 2008.  See 73 Fed. 
Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (October 23, 2008)) (summary in 
Federal Register noted that the applicability date of the 
amendment is for all applications for benefits received by VA 
on and after October 23, 2008; a veteran whom VA rated before 
such date under diagnostic codes 7800, 7801, 7802, 7803, 
7804, or 7805 may request review under these clarified 
criteria irrespective of whether his or her disability has 
worsened since the last review).  The RO should notify the 
veteran of these changes with regard to these additional 
disabilities so that he may be afforded the opportunity to 
have these disabilities rated under the new criteria, if he 
so chooses.  




FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's hidradenitis 
suppurativa (previously rated as recurrent cystic cellulitis) 
was productive of ulceration, extensive exfoliation or 
crusting, and exceptional repugnance; there was no evidence 
of symptomatology analogous to active lupus vulgaris.  

2.  From August 30, 2002, the veteran's hidradenitis 
suppurativa (previously rated as recurrent cystic cellulitis) 
was productive of ulceration, extensive exfoliation or 
crusting, and exceptional repugnance; more than 40 percent of 
the entire body was affected; the veteran did not have gross 
distortion or asymmetry of three or more features or paired 
sets of features of 6 or more characteristics of 
disfigurement of the head, face or neck or systemic 
manifestations including fever, weight loss, and 
hypoproteinemia.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
hidradenitis suppurativa (previously rated as recurrent 
cystic cellulitis) prior to August 30, 2002, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806 (2002).


2.  The criteria for a rating in excess of 60 percent for 
hidradenitis suppurativa (previously rated as recurrent 
cystic cellulitis) from August 30, 2002, are not met 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in December 2001 satisfied the duty to notify 
provisions for service connection, the initial claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a February 2003 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).  Further, the claimant was also sent VCAA 
letters in June 2003, February 2006, May 2006, March 2007, 
June 2007, and November 2007, which pertained to his claim 
for higher rating.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, an SOC 
and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by other 
medical records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The veteran was also provided information regarding the 
appropriate disability rating or effective date to be 
assigned in May 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

In December 2001, the veteran's service connection claim was 
received.  In conjunction with his claim, the veteran was 
afforded a VA examination in April 2002 which included color 
photographs.  At that time, the veteran reported that he had 
severe pain when he developed an abscess and with the 
incision, draining, and healing process.  The veteran related 
that he had developed a large abscess in the rectal area 
which caused severe pain in the scar and rectal areas.  He 
related that he occasionally passed blood and fluid with 
bowel movements.  He indicated that he had difficulty moving 
his arms due to the recurrent abscesses in those areas as 
well as the scar tissue in the axilla area.  He stated that 
he had difficulty sitting due to increased pain which had 
caused him difficulty with work.  The examiner noted that the 
veteran was taking Keflex for skin abscess.  

Physical examination of the facial area revealed a 1 
centimeter abscess-like mass located to the left upper cheek 
area.  There was acne scarring and pitting present from 
previous abscesses covering about 40 percent of the face.  On 
his right arm, there were 3 healed 1 centimeter circular 
scars due to prior abscesses.  On the left arm, there were 2 
one centimeter circular scars due to prior abscesses.  In the 
right axilla area, there were 2 three centimeter linear scars 
and the scar areas were extremely thick and tender.  The 
entire right axilla was tender.  On the left axilla, there 
were 4 linear scars which were thickened and extremely 
tender.  On the abdomen, there were 2 three centimeter 
circular scars from prior abscesses.  On the back area, there 
were multiple small pustules.  There were 5 circular scar 
areas.  On the right inner thigh, about 20 percent was 
covered with multiple small abscesses in various stages.  On 
the left inner thigh, about 20 percent was covered with small 
multiple small abscesses in various stages.  In the inguinal 
area, there was tenderness with approximately 10 percent of 
the area covered with small abscesses present.  On the 
buttocks, there was a 7 centimeter L-shaped scar area, 2 
centimeters in width, which was located above the rectal 
area.  The area was extremely tender to touch.  There was 
some serous and purulent drainage present.  A rectal 
examination could not be performed secondary to severe pain.  
Range of motion of the left and right shoulders was limited 
due to pain.  On the right, the veteran was able to forward 
elevate zero to 80 degrees, abduct zero to 100 degrees, and 
adduct zero to 14 degrees..  On the left, the veteran was 
able to forward elevate zero to 80 degrees, abduct zero to 68 
degrees, and adduct zero to 10 degrees..  

The diagnosis was history of recurrent cystic cellulitis to 
multiple areas of the body with functional deficits, 
secondary to pain and frequent intervention requirements.  

In a May 2002 rating decision, service connection was granted 
for recurrent cystic cellulitis and a 30 percent rating was 
assigned effective December 2001, under Diagnostic Code 7899-
7806.  The veteran appealed that rating.

In March 2002, the veteran was seen for infected axilla 
cysts.  There were multiple nodules, tender to touch.  The 
next month, he was seen for a suprapubic cyst which was also 
very tender to touch.  In June 2002, he was seen for an 
infected cyst on the right side of his gluteal fold.  In July 
2002, a right buttock abscess was lanced and drained.  The 
next month, an abscess underwent incision and drainage on the 
other side.  Also, in August 2002, the veteran underwent 
incision and drainage of two anal abscesses.  In September 
2002, inner left thigh and left buttock cysts were incised 
and drained.  In October 2002, a sebaceous cyst of the 
suprapubic area which was exquisitely tender was treated with 
Keflex.  

In February 2003, the veteran underwent surgery for pain and 
swelling of the left axilla.  In April 2003, the veteran 
reported a cyst in the groin area which was swollen and 
painful.  In June 2003, he reported having one on his 
stomach.  Also, a cyst was shown in the suprapubic area.  In 
addition, the veteran had "knots" in the left axilla and 
was unable to raise his left arm.  In January 2004, the 
veteran was seen for a cyst on his buttocks which was 
painful.  In February 2004, he was seen for a 2 centimeter 
cyst in the right groin/thigh area.  He was also seen for 
cysts in the right axilla area as well as between the 
buttocks.  In July 2004, he was seen for a cysts in the 
suprapubic area.  In July 2004, he was treated for a skin 
lesion over his right eye brow which was tender and swollen.  
In September 2004, he was treated for a cyst on his scrotum.  
In December 2004, he was seen for an abscess on the inner 
fold of the right buttock, close to the anal opening, which 
was tender and red.  In January 2005, treatment was given for 
a cyst on the inner left thigh.  In February 2005, one was 
located on his groin area.  In August 2005, he was seen for 
boils to the left buttock and inner thighs.  

In August 2005, the veteran testified at a Travel Board 
hearing.  At that time, the veteran testified that his skin 
disability had worsened.  He related that he had the cysts 2-
3 times per month and it was hard for him to get a job.  He 
stated that the cysts got so big and sore, that he had 
problems walking.  At the current time, he had two cysts, one 
under his arm, and one in his private area.  He indicated 
that his skin disability prohibited him from lifting weights 
over 8 pounds and lifting his arm up.  As such, he had failed 
work physical examinations.  Currently, he was employed, but 
had missed 10 days of work.  He also related that he had 
weakness of the left arm, also related to 2002 surgery.  He 
indicated that he was given medication for cysts that were 
not big enough for surgery.  He indicated that the cysts were 
painful to touch.  The veteran reported that he would get the 
cysts everywhere on his body.  

In September 2005, the veteran was treated for an abscess of 
the left axilla which was 2 centimeters in size and painful.  
He was subsequently treated for more lesions on his inner 
legs and near the groin region.  In January 2006, he was 
treated for a 4 centimeter cyst in the tailbone region which 
was incised and drained.  

The veteran was afforded a VA examination in May 2006 which 
included color photographs.  The claims file was reviewed.  
The examiner noted that in the last 12 months, the veteran 
had required incision and drainage 6 times and had been on 
antibiotic therapy 6-7 times.  He had required 
hospitalization in 2003 (for the axilla surgery).  The 
veteran developed new cysts about 3 times per month.  Most 
cysts came to a head, ruptured, and healed.  However, he had 
an area of the buttock that had been persistent, never seemed 
to heal, and had constant foul smelling drainage.  A color 
photograph was also taken of this area.  

With regard to current symptoms, the veteran made a report 
consistent with the prior VA examination.  He also related 
that he was unable to lie on his back to the persistent 
buttock cyst, and his activities for recreation and exercise 
were prohibited.  Physical examination of the right arm 
revealed 3 healed 1 centimeter circular scar secondary to 
previous abscess.  On the left arm, there were 2 one 
centimeter scars present.  In the right axilla, there were 3 
three centimeter linear scars and one active cystic lesion.  
The scar areas were extremely thickened and tender.  The 
entire right axilla area was tender.  On the chest area, 
there was a 1 centimeter circular scar.  On the abdomen, 
there were 2 three centimeter circular scar from abscesses.  
On the back area, there were multiple small pustules and 5 
circular scar areas.  On the right leg inner thigh area, 
approximately 10 percent was affected with multiple small 
abscesses in various stages.  On the left leg inner thigh 
area, about 15 percent was affected with multiple small 
abscesses in various stages.  In the inguinal area, there was 
tenderness with approximately 10 percent of the area affected 
with small abscesses present.  In the buttocks area, there 
was a 7 centimeter L-shaped scar area, 2 centimeters in 
width, above the rectal area.  The area was extremely tender 
to touch.  There was a 2 centimeter open draining cystic 
lesion present to the top and center of the buttock.  There 
was serous and purulent drainage present from the area.  
Examination of the face, neck area, and hands revealed 3 
active lesions which were 1.5 to 2 centimeters. There was 
also hyperpigmentation of the skin secondary to previous 
episodes of cystic infections.  

The percent of the exposed area was 30 percent and the 
percent of the entire body was 46 percent.  

With regard to the right shoulder, there was no bone or joint 
deformity, no swelling, no effusion, no redness, and no 
increased warmth.  There was a 1.5 centimeter tender cystic 
lesion present in the axilla area.  There was no atrophy of 
musculature.  Strength was 5/5 which was maintained on 
repetitive testing.  There was no pain on range of motion.  
On the right, forward flexion was zero to 100, abduction was 
zero to 94, external rotation was zero to 68, and internal 
rotation was zero to 74.  

With regard to the left shoulder, there was mild atrophy of 
the musculature.  There was no bone or joint deformity, no 
swelling, no effusion, no redness, and no increased warmth.  
There was a 28 centimeter by 2 centimeter linear surgical 
scar extending from the anterior left chest wall to the 
posterior left scapula area and there was pain on palpation 
of that scar.  There was no adherence to underlying tissue.  
The texture of the skin was irregular with puckering of the 
scar tissue along the axilla area.  The scar was stable and 
there was no significant elevation or depression and no 
underlying soft tissue damage.  The scar was not deep and 
there was no inflammation, edema, or keloid formation.  It 
was hyperpigmented.  There were no areas of induration or 
inflexibility.  Motor strength was 4/5.  There were 
functional limitations due to pain on motion and with 
repetitive motion, there was increased pain and decreased 
strength.  In addition, there was scapular winging with 
testing.  The veteran reported having pain of a 10 on a scale 
of zero to 10 with 10 being worse.  There was objective 
evidence of pain shown with grimacing and guarding.  Pain was 
present from zero degrees throughout the range of motion 
testing.  The pain did not end.  There were additional 
limitations secondary to pain, fatigue, weakness, lack of 
endurance, and repetitive use.  On the right, forward flexion 
was zero to 54, abduction was zero to 40, external rotation 
was zero to 18, and internal rotation was zero to 20.  With 
repetitive motion, forward flexion was zero to 50, abduction 
was zero to 38, external rotation was zero to 18, and 
internal rotation was zero to 18.  

The diagnosis was history of recurrent cystic cellulitis to 
multiple areas of the body with functional deficits, 
secondary to pain and frequent surgical and medical 
intervention requirements.  The examiner opined that it was 
at least as likely as not that the condition was 
exceptionally repugnant.  A rationale was provided and is 
accepted by the Board.  In addition, the examiner opined that 
current left shoulder disability was due to recurrent 
abscesses and painful surgical scar to the left axilla area.  
A rationale was provided and is accepted by the Board.  With 
regard to the scapulohumeral articulation, the examiner 
stated that there was evidence of favorable intermediate 
ankylosis.  There was no ulceration, but there were multiple 
cysts in stages of granulation which were open and draining.  
The examiner indicated that neither corticosteroids nor other 
immunosuppressive drugs were treatments for the veteran's 
condition.  Rather, he required treatment by surgical 
intervention and antibiotic therapy.  It was noted that he 
was followed by dermatology and the general surgery clinics 
and was constantly treating the condition at home to mature 
the abscesses with hot packs.  

In July 2006, the veteran was seen for a gluteal abscess.  It 
was noted that it might need to be excised if it continued to 
drain.  In September 2006, he was treated for a tailbone 
cyst.  In October 2006, it was excised.  In November 2006, a 
painful cyst of the left axilla was treated.  Thereafter, 
boils under both arms were treated.  The veteran was unable 
to lift his arms over his shoulders.  A cyst of the buttocks 
was also treated.  The next month, the veteran was treated 
for a cyst in the left groin area.  

In November 2006, a co-worker of the veteran indicated that 
the veteran was currently serving as head custodian of the 
school.  He had to take off several days and leave early on 
some days due to his condition which appeared to be getting 
progressively worse.  

In December 2006, the veteran was seen for a cyst on the left 
buttock which had burst open.  

In a February 2007 rating decision, the veteran's cystic 
cellulitis was increased to 50 percent effective December 
2001, and 60 percent effective August 30, 2002.  In addition, 
separate service connection was granted for a left axilla 
surgical scar and right axilla surgical scars, from December 
2001, rated as 20 and 10 percent, respectively.  The left 
shoulder was rated under Diagnostic Code 7801-5201.  The 
right shoulder was rated under Diagnostic Code 7804.  In 
addition, separate service connection was granted for post-
surgical scarring of the rectum and a 10 percent rating was 
granted effective December 2001.  The disability was rated 
under Diagnostic Code 7804.

With regard to the cystic cellulitis, the 50 percent rating 
was assigned under Diagnostic Code 7899-7806 under the rating 
criteria in effect prior to August 30, 2002 (as discussed 
below).  The 50 percent rating was the maximum rating 
available under the assigned diagnostic code.  The 60 percent 
rating was assigned under the rating criteria in effect from 
August 30, 2002.  This rating was the new maximum evaluation 
under the assigned diagnostic code.  

In January 2008, the veteran was treated for multiple 
abscesses on the left armpit and left scrotum.  There was 
swelling, redness, tenderness, induration, and fluctuation.  

In February 2008, a VA medical opinion indicated that the 
veteran had a history of recurrent cystic cellulitis to 
multiple areas of the body, including the bilateral axilla.  
As a result of this chronic condition, the veteran developed 
infection, inflammation which led to cystic abscess which 
required treatment consisting of hot packs, antibiotics, 
incision and drainage, and subsequent surgeries.  With regard 
to the right axilla, he had developed chronic induration and 
tenderness, as documented on examination.  Scars associated 
were extremely thickened and tender.  With associated 
induration and scarring of the skin in the axilla, the 
veteran was expected to lose flexibility of the skin this 
region.  This subsequently would cause his resultant, limited 
motion of the right shoulder.  Therefore, it was the 
examiner's opinion and documented through the medical 
literature that the limited motion of the veteran's right arm 
was at least as likely as not due to his service-connected 
scarring of the right axilla.  Typical lesions associated 
with the veteran's condition could lead to dermal 
contractures as well as a rope-like elevation of the skin.  

In a July 2008 rating decision, service connection for right 
arm loss of motion was granted effective April 2006.  The 
accompanying coded rating sheet indicated that service 
connection was in effect for the following:  hidradenitis 
suppurativa (previously rated as recurrent cystic 
cellulitis), assigned a 50 percent rating prior to August 30, 
2002, and a 60 percent rating from August 30, 2002; residuals 
of left axilla surgical scar, assigned a 20 percent rating; 
residuals of right axilla scars with painful limitation of 
motion of the right arm, assigned 10 percent rating prior to 
June 22, 2007, and a 20 percent rating from June 22, 2007; 
post-surgical scarring of the rectum, assigned a 10 percent 
rating; scar of the right inner thigh associated with 
hidradenitis suppurativa (previously rated as recurrent 
cystic cellulitis), assigned a 10 percent rating; right arm 
loss of motion associated with residuals of right axilla 
scars with painful limitation of motion of the right arm, 
assigned a noncompensable evaluation; bipolar disorder with 
psychosis and mood disorder associated with hidradenitis 
suppurativa (previously rated as recurrent cystic 
cellulitis), assigned a noncompensable evaluation; and scar, 
left gluteal fold associated with hidradenitis suppurativa 
(previously rated as recurrent cystic cellulitis), assigned a 
noncompensable evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.  That being noted, as indicated below, the rating 
schedule changed and now permits a higher rating, which is 
why the veteran's rating increased, rather than a material 
change in the disability level.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The new version of the regulation may only be applied as of 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 
(precedent opinions of VA General Counsel are binding on 
Board).

The Board notes that SOC and SSOCs issued to the veteran set 
forth the old and new regulations.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  Bowers; Ardison.  In this 
case, there is ample medical evidence documenting the worse 
level of severity during outbreaks, as previously outlined 
above.  

Neither the old or new rating criteria specifically address 
hidradenitis suppurativa nor does cystic cellulitis have its 
own diagnostic code.  Where the particular disability for 
which the veteran has been service connected is not listed, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic codes addressing 
general skin disabilities provide some guidance in selecting 
the proper criteria.  Under the old rating criteria, the 
rater was directed to rate benign new growths of the skin 
either as eczema, under Diagnostic Code 7806, or as scars 
under Diagnostic Codes 7800 - 7805, as applicable. 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001).  Similarly, under the 
new rating criteria the rater is directed to rate infections 
of the skin not listed elsewhere either according to the 
criteria for dermatitis, under Diagnostic Code 7806, or 
according to the criteria for scars or disfigurement, under 
Diagnostic Code 7800 - 7805, depending on the primary 
disability.  The RO rated the skin disorder as 50 percent 
disabling, prior to August 30, 2002 pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806.

Under that code, a 50 percent rating is warranted when there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Code 7806 (2002).  A 50 
percent rating was the maximum rating available.  In order 
for a rating in excess of 50 percent to be warranted for skin 
disability, the veteran would need to have active lupus 
vulgaris (Diagnostic Code 7811), which he did not have.  

As noted above, the RO recognized that the veteran had 
certain body areas that exhibited additional functional 
impairment due to the skin disorder, the right axilla/arm, 
the left axilla/arm, and the rectum.  The RO separately 
granted service connection and assigned additional ratings so 
that the combined rating for all skin disabilities was 70 
percent, prior to August 30, 2002.  Those additional scar 
disabilities are not before the Board at that time.  Further, 
although the cystic cellulitis abscesses leave behind 
circular scarring, the scarring does not remain tender and 
painful after they are healed such that individual 10 percent 
ratings would be warranted per Diagnostic Code 7804 (2002).  

Under the new criteria for 7806, effective as of August 30, 
2002, more than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  The veteran has been 
assigned this maximum rating.  In order for a rating in 
excess of 50 percent to be warranted for skin disability, the 
veteran would need to have gross distortion or asymmetry of 
three or more features or paired sets of features of 6 or 
more characteristics of disfigurement of the head, face or 
neck (Diagnostic Code 7800).  Otherwise, the veteran would 
have to have at least systemic manifestations, i.e., fever, 
weight loss, and hypoproteinemia (Diagnostic Code 7817).  The 
veteran does not have the required criteria for a higher 
rating on either of those bases.  Again, for this period of 
time, the RO continued to separately rate the right 
axilla/arm, left axilla/arm, and the rectum skin 
disabilities, so that the combined rating for all skin 
disabilities was 80 percent, from August 30, 2002.  Further, 
again, although the cystic cellulitis abscesses leave behind 
circular scarring after they are healed, the scarring does 
not remain unstable or painful such that individual 10 
percent ratings would be warranted per Diagnostic Codes 7803-
7804 (2008).  

During the pendency of this appeal, the regulations 
pertaining to the evaluation of the skin were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) 
(presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  However, the new criteria do 
not provide a rating in excess of 60 percent.  Thus, 
consideration under these new provisions would not afford a 
higher rating for the veteran's cystic cellulitis 

In light of the foregoing, while the Board recognizes the 
severity of the veteran's skin disorder, he is receiving the 
maximum rating for the two periods in question which is 
pertinent to his skin disorder and he has been assigned 
additional ratings for the areas experiencing additional 
functional impairment.  However, as noted in the introductory 
portion, the veteran may seek to have those additional areas, 
including the right axilla/arm, left axilla/arm, and the 
rectum skin, re-rated under the new criteria, if he so 
chooses.  The additional areas, unlike the cystic cellulitis 
which is rated under Diagnostic Code 7806, are rated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805, which are 
codes affected by the changes in the regulation.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 50 percent prior to August 30, 2002, and 60 percent 
from August 30, 2002, for cystic cellulitis.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
cystic cellulitis disability do not necessitate referral of 
the rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
been hospitalized for axilla and rectum skin issues, however, 
the Board would not characterize such as frequent 
hospitalizations, and while the veteran has reported some 
limitation of activity at work and some missed work days, the 
evidence does not indicate that the effects of his skin 
disability on his work rise to the level of marked 
interference with employment or are beyond the industrial 
impairment expected with the assigned schedular rating.  His 
employer indicated that he works full-time and has lost 10 
days of work over the past year.  Such loss of work time does 
not equate to marked interference with employment.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention, which is shown 
in this case, are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
evidence does not show in this case, is that the 
manifestations of the veteran's service-connected skin 
disability have resulted in unusual disability or impairment 
that has rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to a rating in excess of 50 percent prior to 
August 30, 2002, for hidradenitis suppurativa (previously 
rated as recurrent cystic cellulitis) is denied.  

Entitlement to a rating in excess of 60 percent from August 
30, 2002, for hidradenitis suppurativa (previously rated as 
recurrent cystic cellulitis) is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


